Citation Nr: 0125302	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-14 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. The propriety of a noncompensable evaluation for bilateral 
hearing loss.

2. The propriety of an initial noncompensable evaluation for 
tinnitus, currently evaluated at 10 percent. 

3. The propriety of an initial noncompensable evaluation for 
a low back disability, characterized as lumbosacral 
strain, narrowing of L5-S1 disc space, currently evaluated 
at 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1966 to 
September 1969 in the United States Marine Corps.  He also 
had periods of active and inactive duty for training March 
1975 to December 1992 and a period of active duty from 
November 1990 to May 1991 in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  This decision involved the following ten issues:  
1) service connection for hearing loss; 2) service connection 
for tinnitus; 3) service connection for history of 
lumbosacral muscle strain, narrowing of L5-S1 disc space; 4) 
service connection for tinea pedis and chloracne of the feet; 
5) service connection for ulcer, gastric reflux, and hiatal 
hernia; 6) service connection for post traumatic stress 
disorder (PTSD) and depression; 7) service connection for 
myopia, presbyopia, and astigmatism; 8) service connection 
for elevated serum cholesterol level; 9) service connection 
for dental condition; and 10) entitlement to a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities.  Service connection for hearing loss, 
tinnitus and lumbosacral strain was granted and each 
disability was assigned a noncompensable evaluation.  Service 
connection for all other disabilities was denied.

In June 1997, the veteran filed a notice of disagreement as 
to the above-referenced issues and simultaneously filed a 
claim for an increased evaluation for his service-connected 
hearing loss, tinnitus and low back disability.  The RO 
issued a statement of the case (SOC) in September 1997 as to 
issues numbered 4-10.  The veteran filed a substantive appeal 
regarding issues numbered 4-10 in January 1998.  In March 
1999, the RO informed the veteran that the January 1998 
substantive appeal was not timely and that the August 1996 
rating action is final as to issues numbered 4-10.  Though 
the veteran indicated that the March 1999 determination was 
in error, the basis for his argument was that the increased 
ratings for the hearing loss, tinnitus and low back 
disability remained in appellate status.  He did not argue 
that issues numbered 4-10 were timely appealed.  The Board 
does not construe his statement as disagreeing with the RO's 
determination that the August 1996 rating action is final as 
to issues numbered 4-10.  

The veteran perfected an appeal regarding an increased 
evaluation for hearing loss, tinnitus, and lumbosacral 
strain.  The propriety of the initial evaluations for hearing 
loss, tinnitus and a low back disability is currently before 
the Board and the severity of the veteran's disabilities from 
the date of the original claim will be considered.  The Board 
notes that during the appeal period, the RO increased the 
evaluation for tinnitus to 10 percent effective June 20, 
1997.  The RO also increased the evaluation for a low back 
disability to 10 percent effective June 20, 1997 and 
subsequently increased the evaluation to 40 percent effective 
May 12, 1998.  

Additionally, the Board notes that the veteran requested a 
hearing before a traveling member of the Board.  The hearing 
was scheduled for September 14, 2001, and the veteran was 
notified of the scheduled date and time.  The veteran failed 
to report for the hearing.  Thereafter, the case was 
forwarded to the Board.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's service-connected hearing loss is currently 
manifested by a level I hearing impairment bilaterally; at 
no time during the pendency of this appeal has the 
veteran's hearing loss been manifested by more than a 
level II hearing impairment, unilaterally.

3. For the period from June 6, 1996 to June 20, 1997, the 
veteran's tinnitus was manifested by a periodic mild high-
pitched tone as a symptom of acoustic trauma.

4. The veteran's tinnitus is currently assigned the maximum 
schedular rating and the evidence of record does not 
suggest an exceptional or unusual disability picture.  

5. For the period prior to May 12, 1998, the veteran's low 
back disability was manifested by X-ray findings of 
degenerative arthritis in the lumbar spine and no more 
than slight limitation of motion of the lumbar spine.

6. For the period beginning May 12, 1998, the veteran's low 
back disability is manifested by severe lumbosacral strain 
and MRI findings of degenerative disc disease at L5-S1 and 
L4-5; there are no neurological findings consistent with 
pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1) (2001), 4.85, Diagnostic 
Code 6100 (1998), (2001).

2. For the period from June 6, 1996 to June 20, 1997, the 
criteria for a compensable evaluation for tinnitus were 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1) (2001), 4.87a, Diagnostic Code 6260 (1998).

3. For the period beginning June 20, 1997, the criteria for 
an evaluation in excess of 10 percent for tinnitus have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1) (2001), 4.87a, Diagnostic Code 6260 (1998), 
4.87, Diagnostic Code 6260 (2001).

4. For the period from June 6, 1996 to May 12, 1998, the 
criteria for 10 percent evaluation and no more for a low 
back disability have been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5292, 5293 and 5295 (2001).

5. For the period beginning May 12, 1998, the criteria for an 
evaluation in excess of 40 percent for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  At various times throughout the pendency of 
this appeal, the veteran was notified of the evidence 
necessary to warrant increased evaluations for hearing loss, 
tinnitus, and lumbosacral strain.  This notification was 
contained within rating decisions dated August 1996, December 
1997, April 1999 and October 2000; SOC's dated July 1998, 
June 1999 and November 2000; and supplemental statements of 
the case (SSOC) dated January 1998, April 1999, October 2000 
and May 2001.  The Board concludes that the discussions in 
the rating decisions, the SOC's, and the SSOC's, adequately 
informed the veteran of the evidence needed to substantiate 
his claims and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Upon 
review of the claims folder, it appears that identified 
records relevant to the evaluation of the veteran's service-
connected disabilities have been obtained. 

Further, in keeping with the duty to assist, the veteran has 
undergone VA audiological examinations in July 1996, 
September 1997, March 1999 and September 2000, and has 
undergone VA spinal examinations in July 1996, September 
1997, and September 2000.  The Board notes that the veteran 
contends in December 2000 that his September 2000 
audiological examination was inadequate and that he is 
entitled to another examination.  The examination was 
conducted in accordance with 38 C.F.R. § 4.85(a); and a 
review of the report does not reveal any irregularity 
suggesting that the examination was inadequate.  The Board 
finds that this examination was adequate and that another 
examination is not warranted.
 
Accordingly, the Board finds that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Further, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Analysis

Hearing Loss

The veteran contends that the current noncompensable 
evaluation assigned for his service-connected bilateral 
hearing loss does not adequately reflect the severity of his 
disability.  The veteran originally filed his claim of 
entitlement to service connection for bilateral hearing loss 
in June 1996.  Rating decision dated August 1996 granted 
service connection, assigning a noncompensable evaluation.  
In January 1998, a SSOC was issued which continued the 
noncompensable evaluation.  In October 1998, the veteran 
filed a claim for an increased evaluation for bilateral 
hearing loss which was denied in April 1999.  In September 
2000, the veteran filed another claim for an increased 
evaluation for bilateral hearing loss which was subsequently 
denied in October 2000.  

Pursuant to VA's rating schedule, the VA ascertained the 
severity of the veteran's bilateral hearing loss pursuant to 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that effective June 10, 1999, the criteria 
for evaluating hearing impairment were changed.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether a compensable evaluation for 
the veteran's bilateral hearing loss is warranted.  The Board 
notes that as the differences between the former criteria and 
the revised criteria for evaluating hearing impairment are 
relatively minor, the veteran would not be prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under both the former and the revised criteria, evaluations 
for defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests.  38 
C.F.R. § 4.85 (1998), (2001).  Puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2001).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998), (2001).

The Board notes, however, that the revised criteria may not 
be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2000).  
Thus, the revised criteria under Diagnostic Code 6100 is not 
applicable prior to June 10, 1999, the effective date of 
revision.

On VA audiological evaluation in July 1996, the veteran's 
puretone threshold average, in decibels, was 34 in the right 
ear and 40 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
92 percent in the left ear.  Under the rating criteria in 
effect prior to June 10, 1999, the veteran has level II 
hearing in the right ear and level I hearing in the left ear, 
resulting in a noncompensable evaluation.

On VA audiological evaluation in September 1997, puretone 
threshold average, in decibels, was 36 in the right ear and 
43 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  Under the relevant rating criteria, 
the veteran has a level I hearing impairment bilaterally, 
resulting in a noncompensable evaluation.

On audiological evaluation in connection with employment in 
September 1998, puretone threshold average, in decibels, is 
calculated as 35 in the right ear and 48 in the left ear.  No 
speech recognition scores were reported.  Thus, these results 
cannot be used to evaluate the veteran's hearing loss 
disability.  See 38 C.F.R. § 4.85(a) (2001).  The Board notes 
that the use of numeric designations based solely on puretone 
averages is only applicable when the examiner certifies that 
the use of speech discrimination is inappropriate due to 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated by § 4.86.  38 C.F.R. 
§ 4.85(c) (2001).

On VA audiological evaluation in March 1999, puretone 
threshold average, in decibels, was 39 in the right ear and 
46 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 96 
percent in the left ear.  Under the relevant criteria, the 
veteran has a level I hearing impairment bilaterally, 
resulting in a noncompensable evaluation.

On VA audiological evaluation in September 2000, puretone 
threshold average, in decibels, was 39 in the right ear and 
46 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  Considering both the former and the 
revised criteria, the veteran has a level I hearing 
impairment bilaterally, resulting in a noncompensable 
evaluation.

In October 2000, the veteran underwent an audiological 
evaluation in connection with employment.  Puretone threshold 
average, in decibels, is calculated as 40 in the right ear 
and 48 in the left ear.  Speech recognition scores were not 
reported. Thus, these results cannot be used to evaluate the 
veteran's hearing loss disability.  See 38 C.F.R. § 4.85(a), 
(c) (2001).
 
As illustrated, based on the mechanical application of the 
rating codes, the veteran is not entitled to a compensable 
evaluation for his hearing loss disability.  In reaching this 
conclusion, the Board has specifically considered whether the 
veteran is entitled to a "staged" rating.  See Fenderson, 
supra.  It is the Board's conclusion that at no time since 
service connection was established has the veteran's 
disability warranted a compensable evaluation.  Consequently, 
a staged rating is not warranted.  Additionally, the evidence 
of record does not indicate that the veteran is frequently 
hospitalized due to his hearing loss disability or that it 
markedly interferes with his employment; therefore, an 
extraschedular evaluation is not appropriate.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).

Tinnitus

The veteran contends that the 10 percent evaluation currently 
assigned for his tinnitus does not adequately compensate him 
for the severity of his disability.  The veteran originally 
filed his claim of entitlement to service connection for 
tinnitus in June 1996.  Rating decision dated August 1996 
granted service connection for tinnitus and assigned a 
noncompensable rating.  In December 1997, the RO increased 
the evaluation to 10 percent, effective June 20, 1997. 

The VA ascertained the severity of the veteran's tinnitus 
pursuant to Diagnostic Code 6260.  Under the rating criteria 
currently in effect, a 10 percent evaluation is warranted for 
recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2001).  Under the rating criteria in effect prior to June 
10, 1999, a 10 percent evaluation was warranted for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  

As previously discussed, the revised criteria may not be 
applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 1991); see 
VAOPGCPREC 3-2000 (2000).  Thus, the revised criteria under 
Diagnostic Code 6260 is not applicable prior to June 10, 
1999, the effective date of revision. 

On VA examination in July 1996, the veteran reported an onset 
of bilateral tinnitus during Desert Storm while refueling 
helicopters.  The veteran's tinnitus was noted to be periodic 
and the veteran reported it as a mild high-pitched tone.  
Severity and effect on the veteran's daily life was 
considered to be none.

On VA examination in September 1997, the veteran again 
reported the onset of bilateral tinnitus during Desert Storm 
which he related to noise from helicopter engines.  The 
veteran described his tinnitus as a mild high-pitched tone 
and indicated that it was constant.  Tinnitus was judged to 
be mildly distracting on the veteran's daily life.

On VA examination in March 1999, the veteran complained of 
severe tinnitus, worse in the left ear.  The veteran 
described his tinnitus as a low-pitched sound and indicated 
that it is constant and is most bothersome at night.

On VA examination in September 2000, the veteran reported the 
onset of tinnitus approximately 15-20 years ago.  According 
to the veteran, the tinnitus is bilateral, but more prominent 
in the left ear and it occurs daily for 15 to 20 seconds each 
episode.

For the period from June 6, 1996 to June 20, 1997, the 
veteran's tinnitus was assigned a noncompensable evaluation.  
Prior to June 10, 1999, a compensable evaluation required 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  In July 1996, the veteran's tinnitus was noted to be 
periodic.  The veteran described the tinnitus as periodic and 
there was no suggestion in the record that it was persistent.  
Considering the evidence of record, the Board finds that the 
disability for this period does not approximate that 
contemplated by a compensable evaluation.

Effective June 20, 1997, the RO assigned a 10 percent 
evaluation.  The Board notes that under both the former and 
revised criteria, the maximum schedular rating that can be 
assigned for tinnitus is 10 percent.  38 C.F.R. §§ 4.87a, 
Diagnostic Code 6260 (1998), 4.87, Diagnostic Code 6260 
(2001).  The veteran's tinnitus is assigned the highest 
schedular rating and the Board is unable to identify a basis 
to grant a higher rating.  The Board has considered 38 C.F.R. 
§ 3.321(b)(1) and finds that the evidence of record does not 
suggest an exceptional or unusual disability picture.  There 
is no indication that the veteran's tinnitus requires 
frequent hospitalization or that it has a marked interference 
with employment. 

Low Back Disability

The veteran originally filed his claim for service connection 
for a back injury in June 1996.  In August 1996, the RO 
granted service connection for history of lumbosacral muscle 
strain with narrowing of L5-S1 disc space and assigned a 
noncompensable evaluation.  In December 1997, the RO 
increased the evaluation to 10 percent effective June 20, 
1997.  Subsequently, in an October 2000 SSOC, the RO 
increased the evaluation to 40 percent effective May 12, 
1998.  The veteran contends that the current 40 percent 
evaluation does not adequately reflect the severity of his 
low back disability.

The veteran's low back disability is currently evaluated 40 
percent pursuant to Diagnostic Code 5295.  Under this 
provision, a 10 percent rating is warranted for 
characteristic pain on motion; a 20 percent rating is 
warranted for lumbosacral strain with muscle spasms on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position; and a 40 percent rating 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

Additional provisions for evaluating spine disorders which 
are potentially applicable to the veteran's disability 
include Diagnostic Codes 5003, 5286, 5289, 5292 and 5293.  
Diagnostic Codes 5286 and 5289 deal with ankylosis (bony 
fixation) of the spine.  The medical evidence does not 
indicate that the veteran suffers from ankylosis of the 
lumbar spine.  As such, any application of these codes would 
be inappropriate.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc.).  
When limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight, moderate or severe.  
Slight limitation warrants a 10 percent evaluation; a 
moderate limitation warrants a 20 percent evaluation; and a 
severe limitation warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5293, intervertebral disc syndrome 
which is postoperative, cured, warrants a noncompensable 
evaluation; intervertebral disc syndrome which is mild 
warrants a 10 percent evaluation; intervertebral disc 
syndrome that is moderate with recurring attacks warrants a 
20 percent evaluation; intervertebral disc syndrome that is 
severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and intervertebral disc 
syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. §§  4.40, 4.45, 4.59 (2001) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2001).

On VA examination in July 1996, the veteran reported that he 
was helping to unload fuel bladders when he noted pain in the 
lower back.  He indicated that he has had problems off and on 
over the years and is only able to stand for five to ten 
minutes.  He has occasional pain and numbness in the left leg 
and foot.  On physical examination, there was no peripheral 
edema or swelling.  On range of motion testing of the lumbar 
spine, forward flexion was 95 degrees, backward extension was 
15 degrees, and right and left lateral flexion were 25 
degrees.  The veteran was able to rotate well to left/right 
and the examiner noted no pain on motion or weakness.  X-rays 
revealed a "very minimal narrowing of the L5-S1 disc space 
which could [be] traumatic or developmental in origin."  
Diagnosis at this time was "[h]istory of lumbosacral muscle 
strain, recurrent, depending on activities, no signs of 
problems today."

Outpatient treatment records from the VA medical center 
(VAMC) in Shreveport indicate that in April 1997, the veteran 
was seen in the primary care clinic and reported a long 
history of low back pain which radiates to both lower 
extremities.  Neurological examination noted no focal 
deficits.  In April 1997, the veteran had a MRI of the lumbar 
spine which revealed:

...normal alignment lumbar sacral 
vertebrae.  There is signal loss L4-5, 
L5-S1 disc spaces consistent with 
degenerative change.  There is focal mild 
posterior disc protrusion at L5-S1 level, 
however, this is not causing any 
significant effacement of the dural sac 
or effacement of nerve roots.  The exam 
is otherwise unremarkable.

In May 1997, the veteran returned to the primary care clinic 
at VAMC Shreveport with continued complaints of low back 
pain.  The veteran requested stronger medication for his back 
pain, indicating that Tylenol was insufficient.  The 
assessment included degenerative disc disease with low back 
pain.

In September 1997, the veteran underwent a VA examination.  
The veteran described his back pain as daily, very low lumbar 
midline at approximately the L5-S1 level and indicated that 
at times it hurts right down to his tailbone.  The examiner 
noted the veteran does not have radicular symptoms.

On physical examination, there was no abnormal contour to the 
spine.  The veteran had good normal gait and was able to do 
heel, toe and tandem walking and a full squat and stand up 
without difficulty.  Thoracolumbar spine combined range of 
motion was forward flexion of 85 degrees, backward extension 
of 20 degrees, left lateral flexion of 35 degrees, right 
lateral flexion of 40 degrees and rotation to the left and 
right of 35 degrees.  Neurological findings were normal.  X-
rays of the lumbar spine demonstrated degenerative arthritis.  
Diagnosis at this time was "[l]umbar strain, chronic, mild, 
with variable symptoms."

In May 1998, the veteran contacted VAMC Shreveport with 
complaints of back pain and that his medication is no longer 
effective.  The veteran reported that he is able to work and 
achieve all daily activities but with more events of pain.  
Pain is located at the lower back area and radiates to both 
hips.  

On VA examination in September 2000, the veteran reported 
increasing problems with his back, including increasing pain 
with standing or sitting longer than five or six minutes.  
Pain increases with walking, bending, lifting or climbing 
stairs.  The veteran does have some radicular pain described 
as initiating in the lower back and radiating down the 
posterior aspect of the buttocks into the thigh area, more 
painful on the right than the left.  The veteran further 
reported that occasionally he drags his left leg, and that he 
has problems with numbness and tingling in the lower 
extremities, as well as problems with weakness, stiffness, 
fatigue and lack of endurance.  The examiner noted that 
additional limitation of motion of function is impaired due 
to flare-up.

On functional assessment, the veteran reported pain on a 
daily basis but that he does not miss work due to pain.  
While at home, the veteran carries on activities of daily 
living but does not do any yard work, gardening or household 
repairs.  The veteran reported a change in bladder function 
upon severe exacerbation of back pain, increased urinary 
frequency, constipation and erectile dysfunction.

On physical examination, straight leg raising elicited pain 
on the right at 45 degrees and on the left at 50 degrees.  
The examiner was unable to elicit deep tendon reflexes of the 
upper and lower extremities.  The veteran had intact 
perception to vibratory stimuli of upper and lower 
extremities.  Motor strength testing with upper and lower 
extremities was 5/5.  No clonus movement was noted, Babinski 
was negative and musculature of the back was symmetrical 
although there was some flattening of the lumbar spine area.  
There were no muscle spasms in the lumbar or sacral area.  
The veteran was able to do heel and toe gait testing but 
complained of increased pain of the lower back with gait 
testing.  

Range of motion of the thoracolumbar spine was reported as 
flexion of 0 to 62 degrees, extension of 0 to 8 degrees, 
lateroflexion right 0 to 23 degrees and left 0 to 18 degrees.  
The examiner noted increased pain with all ranges of motion, 
gait and strength testing.  

X-rays of the lumbar spine revealed "[m]inimal degenerative 
disc and hypertrophic spurring 4-5."  Diagnosis was 
"[d]egenerative joint disease of the lumbar spine with 
recurrent lumbar strain, recurrent cervical strain."  An 
October 2000 MRI of the lumbar spine revealed "[d]egenerative 
disk disease at L5-S1 with a moderate sized right paracentral 
disk protrusion" and "[d]egenerative disk disease at L4-5 
with mild to moderate diffuse bulging of the annulus."

For the period from June 6, 1996 to June 20, 1997 the veteran 
was assigned a noncompensable evaluation for his low back 
disability pursuant to Diagnostic Code 5295.  Considering the 
medical evidence of the severity of the veteran's low back 
disability for this period of time, the Board finds that the 
impairment more nearly approximates a 10 percent evaluation.  

As indicated, the veteran's low back disability is currently 
evaluated under Diagnostic Code 5295.  A 10 percent 
evaluation under this provision is not warranted as the July 
1996 VA examination specifically notes that there is no pain 
on motion.  However, at this same examination, backward 
extension was limited to 15 degrees and right and left 
lateral flexion to 25 degrees.  As such, the veteran is 
entitled to 10 percent for slight limitation of motion of the 
lumbar spine pursuant to Diagnostic Code 5292.  An additional 
evaluation pursuant to Diagnostic Code 5003 is not 
appropriate as the veteran has compensable limitation of 
motion of the lumbar spine.  An evaluation in excess of 10 
percent is not warranted as there exists no evidence of 
moderate limitation of motion of the lumbar spine, moderate 
intervertebral disc syndrome or lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.

The Board notes that additional compensation is potentially 
available for functional loss due to pain.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  The 1996 VA examination noted 
no pain on motion and therefore, additional compensation for 
functional loss due to pain on motion is not appropriate.

For the period from June 20, 1997 to May 12, 1998, the 
veteran's low back disability was assigned a 10 percent 
evaluation under Diagnostic Code 5295.  An evaluation in 
excess of 10 percent pursuant to 5295 is not warranted as the 
medical evidence does not support a finding of lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  An 
evaluation in excess of 10 percent is also not warranted 
pursuant to Diagnostic Code 5293 as the medical evidence does 
not support a finding of moderate intervertebral disc 
syndrome with recurring attacks.  Similarly, an evaluation in 
excess of 10 percent is not warranted for this period 
pursuant to Diagnostic Code 5292.  On thoracolumbar range of 
motion testing in September 1997, forward flexion was 85 
degrees, backward extension was 20 degrees, left lateral 
flexion was 35 degrees, right lateral flexion was 40 degrees 
and rotation to the left and right was 35 degrees, indicative 
of no more than slight limitation of motion of the lumbar 
spine.

Effective May 12, 1998, the veteran's low back disability was 
assigned a 40 percent evaluation pursuant to Diagnostic Code 
5295 and the Board will not disturb this evaluation. The 
Board notes that a 40 percent evaluation is the highest 
schedular rating for limitation of motion of the lumbar spine 
and for lumbosacral strain.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5292, 5295 (2001). 

Considering the severity of the veteran's disability, the 
Board finds that a 60 percent evaluation under Diagnostic 
Code 5293 is not warranted.  In October 2000, MRI of the 
lumbar spine revealed degenerative disc disease at L5-S1 and 
L4-5.  On examination in September 2000, straight leg raising 
was positive at 45 degrees on the right and 50 degrees on the 
left and the examiner was unable to elicit deep tendon 
reflexes of the upper and lower extremities.  
Notwithstanding, perception to vibratory stimuli of the upper 
and lower extremities was intact, motor strength of the upper 
and lower extremities was 5/5, there was no clonus movement, 
Babinski was negative and there were no spasms present in the 
lumbar or sacral area.  As such, the neurological findings 
are not consistent with pronounced intervertebral disc 
syndrome.

Additionally, there is no basis for a rating in excess of 40 
percent based on limitation of motion due to any functional 
loss.  See DeLuca, supra.  The Board notes that the veteran 
is already assigned a 40 percent evaluation, which is the 
maximum schedular rating available for limitation of motion 
of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Additionally, there is no showing of ankylosis of 
the lumbar spine or pronounced intervertebral disc syndrome 
to warrant a higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289, and 5293 (2001).

Finally, in determining that an evaluation in excess of 40 
percent is not warranted, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Based on a review of the record, the 
veteran has not submitted evidence tending to show that his 
low back disability requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  
Therefore, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

1. A compensable evaluation for bilateral hearing loss is 
denied.

2. For the period from June 6, 1996 to June 20, 1997, a 
compensable evaluation for tinnitus is denied.

3. For the period beginning June 20, 1997, an evaluation in 
excess of 10 percent for tinnitus is denied.

4. For the period from June 6, 1996 to June 20, 1997, an 
evaluation of 10 percent for a low back disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

5. For the period from June 20, 1997 to May 12, 1998, an 
evaluation in excess of 10 percent for a low back 
disability is denied.

6. For the period beginning May 12, 1998, an evaluation in 
excess of 40 percent for a low back disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



